91 U.S. 558
23 L.Ed. 250
UNITED STATESv.NORTON.
October Term, 1875

THIS case came up on a certificate of division between the judges of the Circuit Court of the United States for the Southern District of New York.
Mr. Attorney-General Pierrepont, for the United States, submitted a motion to advance the cause.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.


1
This is a criminal case. The motion to advance is made on behalf of the United States, upon the representation of the Postmaster-General, in substance, that the questions in dispute will embarrass the operations of the government while they remain unsettled. As our rule has but recently gone into operation, we will, in this case, accept this statement as sufficient, and grant the motion. Hereafter, motions to advance upon this ground must state the facts in such manner that we may judge whether the government will be embarrassed in the administration of its affairs by delay. In the present crowded state of the docket, it is our duty to see that cases are not unnecessarily brought forward to the prejudice of others.


2
The case may be set down for argument on the fifteenth day of March.